Case 2:19-cv-12745-NGE-EAS ECF No. 16, PageID.856 Filed 12/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


FRANCINE WALKER,
                                                   Case No. 19-12745
        Plaintiff,
v.                                                 Honorable Nancy G. Edmunds

COMMISSIONER OF SOCIAL SECURITY,

        Defendant.
                       /

                                     JUDGMENT
        In accordance with the Court’s order granting Defendant’s motion for summary

judgment entered this date,

        IT IS ORDERED AND ADJUDGED that judgment is hereby GRANTED in favor

of Defendant and this case is DISMISSED.

     SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: December 28, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 28, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           1
